DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Petitioner,

                                     v.

                               DAVID GUFFEY,
                                 Respondent.

                                No. 4D17-465

                            [October 18, 2017]

   Petition for writ of prohibition to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Ilona M. Holmes, Judge; L.T. Case No.
10-15148 CF10B.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Donna M. Perry,
Assistant Attorney General, West Palm Beach, for petitioner.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for respondent.

PER CURIAM.

   The petition for writ of prohibition is granted, and the order
precluding the state from seeking the death penalty is quashed. State v.
Lopez, 219 So. 3d 865 (Fla. 4th DCA 2017); State v. Chapman, No. 4D17-
428, 2017 WL 3727098 (Fla. 4th DCA Aug. 30, 2017).

   Petition granted.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.